UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604
                         Submitted May 18, 2005
                         Decided May 19, 2005


                                 Before

               Hon. JOEL M. FLAUM, Chief Judge

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Northern
No. 04-1425         v.                          District of Illinois,
                                                Eastern Division.
THOMAS JOHNSON,
      Defendant-Appellant.                      No. 99 CR 785-1
                                                David H. Coar, Judge.




                                 Order

     The United States has confessed error in this appeal, in
light of United States v. Booker, 125 S. Ct. 738 (2005).
Moreover, the United States concedes that (a) the issue was
preserved in the district court, and (b) the error is not
harmless. Accordingly, the sentence is vacated, and the case is
remanded for resentencing consistent with the remedial procedure
laid out in Booker.